 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York Typographical Union No. 6 and Linda Sni-der and Karin Lehrer and Royal Composing Room,Inc.; Advertising Agencies Service Co., Inc.; andPrinters League Section, Printing Industries ofMetropolitan New York, Inc., Parties to the Con-tract. Cases 2 CB-6878 and 2 CB-6879May 18, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn September 18, 1978, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and briefs in sup-port thereof. The Charging Party subsequently filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge, asmodified below, and to adopt his recommended Or-der.The Printers League Section of Printing Industriesof Metropolitan New York, Inc. (hereinafter theLeague), is an association of approximately 150 em-ployers that operate printing plants or provide com-mercial printing services to "Book and Job offices"3inNew York City. The League exists, in part, for thepurpose of negotiating collective-bargaining agree-ments on behalf of its members with the bargainingrepresentatives of their employees, including Respon-dent.I The Charging Parties have excepted to the exclusion from evidence of aletter which was purportedly sent by the chairman of the board of RoyalComposing Room, Inc., to Respondent's president concerning ChargingParty Snider's attempt to obtain employment at Royal. Inasmuch as theletter was not properly authenticated, we affirm the Administrative LawJudge's ruling excluding it as hearsay evidence. However, even if the Compa-ny's letter were admitted into evidence to prove the truth concerning theUnion's referral policies, it would not effect the outcome of this proceeding.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.3 A "Book and Job office" is defined by the contract as one that doesprinting for the public or for an individual firm or company, or one thatoperates a printing plant for the production of its own or others' weekly,semi-weekly, tri-weekly, or monthly publications.The exclusive hiring hall procedures in issue in thiscase are contained in the contract executed by theLeague and Respondent in December 1975. The rel-evant portions of the hiring hall agreement are setforth in full in that portion of the Administrative LawJudge's Decision entitled "The Unfair Labor Prac-tices." Prior to the negotiation of the 1975 contract,each of approximately 50 employers who are notmembers of the League (hereinafter the Independentemployers) agreed to be bound by the terms of anyagreement negotiated by the League and the Union.After analyzing other sections of the contract's hir-ing hall procedures, the Administrative Law Judgeanalyzed in detail the preferential treatment accordedcategory A employees under the 1975 agreement.4The Administrative Law Judge first noted that cate-gory A consists of union members who were em-ployed by or on layoff status from either a member ofthe League or an Independent employer as of Octo-ber 4, 1975, the effective date of the contract. He thenexplained that an employer may properly be requiredto recall all employees on layoff from a multiem-ployer bargaining unit of which it is a member beforenew employees are hired, but that a provision whichalso gives preference to employees on layoff fromunion shops not properly includable in the same col-lective-bargaining unit would be unlawfully discrimi-natory. Accordingly, he analyzed the proper scope ofthe bargaining unit in this case. Emphasizing, interalia, that the Independent and League employersbound themselves in advance of negotiations to beparties to the union-league agreement, that Indepen-dent and League employers contribute equally to cer-tain funds established by the 1975 contract, that em-ployees of both share equally in the distribution ofbenefits from the funds, and, finally, that both Leaguemembers and Independent employers are bound bythe hiring hall procedures contained in the 1975 con-tract, the Administrative Law Judge held that em-ployees of both League members and Independentemployers constitute a single multiemployer bargain-ing unit. He then concluded that category A was notunlawful insofar as its purpose was to give category Aemployees preference in filling vacancies which occurin the shops of the contracting employers. However,he viewed category A as not properly worded toachieve that result. After considering the additionalpreferential categories contained in the hiring hallagreement, the Administrative Law Judge concludedthat the provision in its entirety was unlawfully dis-criminatory and that it violated Section 8(b)(1)(A)and (2) of the Act.I The provision in question defines category A employees as "those guar-anteed journeymen and apprentices working or seeking work in Book andJob shops under contract with the Union as of October 4, 1975, as named inExhibit A of the Contract."242 NLRB No. 54378 NEW YORK TYPOGRAPHICAL UNION NO. 6Both the General Counsel and the Charging Partieshave excepted to the Administrative Law Judge'sholding that the employees of the Independent em-ployers are includable in the League unit. We findmerit in these exceptions.In concluding that the League members and theIndependent employers in issue herein constitute asingle multiemployer unit, the Administrative LawJudge relied principally upon Ted Hicks and Associ-ates, Inc.,5stating that in a factual setting similar tothat of the instant proceeding the Board rejected theargument that the respondent had become a memberof the multiemployer unit.6In Ted Hicks the respon-dent, an Independent employer, had signed a memo-randum agreement with the union providing that therespondent had agreed to be bound by all provisionsof the union-association contract, and also by anymodifications, extensions, or renewals of that con-tract. The respondent further agreed to become aparty to, and to be bound by, union-associationagreements establishing the union's welfare fund, itspension trust, and its educational and training pro-gram trust. The Board ruled that, absent timely no-tice to the union that it wished to terminate its earlieragreement, the respondent was bound by the terms ofa subsequent contract executed by the union and theassociation. Nevertheless, the Board stated emphati-cally in footnote 3 of its Decision that its holding didnot constitute a finding that the respondent had be-come a member of the multiemployer unit. Rather,the Board concluded that the earlier memorandumagreement constituted a separate contract betweenthe respondent and the union whereby the respondentagreed to be individually bound by the results of fu-ture agreements between the union and the associ-ation.7Hence, the Administrative Law Judge erred inconcluding in the instant case that Ted Hicks sup-ports a finding that the Independent employers belongto the multiemployer association created by theLeague, for the holding of that case is to the contrary.Similarly, in Clark & Fritts, Inc.,8a case involvingthe interpretation of the union-league agreement inissue herein, the Board by implication rejected theproposition that the Independent employers andmembers of the League constitute a single multiem-ployer unit. In that case the Board held that Clark &Fritts, one of the Independent employers that agreedin advance to abide by future union-league agree-ments, was in fact bound by the 1975 contract. In soconcluding, in footnote I of its decision the Boardexpressly relied upon its decisions in Ted Hicks andAssociates Inc., supra, and Phoenix Air ConditioningInc., supra, stressing that in both of those cases, "as inthis case," an employer "who was not a member of amultiemployer bargaining unit" had signed an agree-ment binding it to future union-league contracts (em-phasis supplied). Thus, interpreting the very contracthere in issue, the Board impliedly rejected the conten-tion that, by agreeing in advance to be bound by fu-ture contracts negotiated by a union and a multiem-ployer association, an Independent employerbecomes a member of a multiemployer unit. Hence,we reverse the Administrative Law Judge's holdingherein that the Independent employers and Leaguemembers in issue constitute a single multiemployerbargaining unit. Accordingly, we shall reexamine per-tinent sections of the 1975 union-league agreement.Category A of the hiring hall procedures containedin the 1975 contract entitles any journeyman who wasworking for or on layoff status from a Book and Jobshop under contract with the union as of the effectivedate of the contract to preferential treatment whenseeking employment in any such shop. Inasmuch asLeague members and Independent employers are notpart of a single multiemployer unit, the preference inquestion is not based upon the seniority or work ex-perience acquired by an employee in a single bargain-ing unit. Rather, it is based upon an employee's em-ployment in a shop under contract with the Union.Therefore, it is directly related to membership in theUnion. Such a provision discriminates in favor ofunion members over nonmembers and, consequently,restrains and coerces employees in the exercise oftheir Section 7 rights. Accordingly, we hold that, inmaintaining this portion of the hiring hall agreementand in enforcing it to deny employment to ChargingParties Snider and Lehrer, Respondent violated Sec-tion 8(b)(l)(A) and (2) of the Act.ORDER5232 NLRB 712 (1977), enfd. 572 F.2d 1024 (5th Cir. 1978).6 See fn. 14 of the Administrative Law Judge's Decision.7The respondent in Phoenix. Air Conditioning. Inc., 231 NLRB 341 (1977).also agreed to be bound both by the current contract between the union andthe multiemployer association and by all succeeding agreements, absenttimely notice of termination prior to the expiration of the contract. In anaction involving the enforcement of the current contract, the Board held thatthe act of adopting an agreement in the negotiation of which it did notparticipate, without more, did not make the respondent a part of the mul-tiemployer bargaining unit.I New York Typographical Union No. 6 (Clark Fritts. Inc). 236 NLRB317 (1978).Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, New York TypographicalUnion No. 6, New York, New York, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Uponcharges of unfair labor practices filed on September 2,1977,' by Linda Snider in Case 2-CB-6878 and by KarinLehrer in Case 2-CB-6879, an order consolidating saidcases and a consolidated complaint therein were issued onMarch 7, 1978, alleging that the Respondent, New YorkTypographical Union No. 6, herein called the Union, hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b)(IXA) and (2) of the NationalLabor Relations Act, as amended. In substance, the com-plaint alleges that the Union has collective-bargainingagreements which include exclusive hiring hall proceduresthat are unlawfully discriminatory and that by enforcingthe unlawful hiring hall procedures the Union caused em-ployers to deny employment to Karin Lehrer on July 18and to Linda Snider on July 21. Respondent filed an answerto the complaint denying that it has engaged in the allegedunfair labor practices. A hearing in these proceedings washeld in New York, New York, on July 17 and 18, 1978. Thebriefs filed on behalf of the parties have been read andconsidered.Upon the entire record in these cases, and from my ob-servation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONAL FINDINGSRoyal Composing Room, Inc., herein called Royal, aNew York corporation, and Advertising Agencies ServiceCo., Inc., herein called Advertising Agencies, operate print-ing plants in New York, New York. During the calendaryear 1976, which period is representative of their respectiveoperations, Royal and Advertising Agencies both pur-chased and received goods and materials valued at in excessof $50,000 which were shipped to their respective NewYork locations through channels of interstate commercefrom points outside the State of New York.Printers League Section, Printing Industries of Metropol-itan New York, Inc., herein called the League, is an associ-ation composed of employers who operate printing plantsor provide commercial printing and related services to bookand job shops and exists, in part, for the purpose of negoti-ating collective-bargaining agreements on behalf of itsmembers with the collective-bargaining representatives oftheir employees, including the Union, and administeringsuch agreements. During the times material herein Royaland Advertising Agencies have been members of theLeague and their employees have been covered by a collec-tive-bargaining agreement entered into between the Leagueand the Union.The answer admits, and I find, that Royal and Advertis-ing Agencies are employers as defined in Section 2(2) en-gaged in commerce within the meaning of Section 2(6) andI All dates refer to the year 1977 unless otherwise indicated.(7) of the Act and the Union is a labor organization withinthe meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESThe League and the Union have been parties to succes-sive collective-bargaining agreements since about 1908. Theagreement in issue in these proceedings, hereinafter referredto as the 1975 contract, was executed on December 22,1975, by the Union and the League and is effective for a 3-year term retroactively from October 4, 1975, to October 3,1978, and thereafter for seven additional years subject torenegotiation, arbitration, and termination. Approximately150 employers are members of the League and are boundby the terms of the 1975 contract. In addition, approxi-mately 50 employers, referred to herein as the Independentemployers, who are not members of the League, also areparties to the identical agreement. The 1975 contract asdrafted contemplates that the Independent employers areparties to the agreement. Among other things the agree-ment provides that "[i]n the event an employer, signatory tothis contract, is not a member of the League, such employershall, in consideration of its fair pro rata share of the ser-vices and expenses ...to be rendered or incurred in theadministration of this Section, pay monthly [Emphasis sup-plied.]" an amount into a joint administrative account. The1975 contract also provides for a benefit and productivityfund, a welfare trust fund, and a pension plan to which theLeague members and the Independent employers contrib-ute on the same basis and from which benefits are paid tothe employees of the League members and the Indepen-dents without distinction.Prior to the negotiation of the 1975 contract the Indepen-dent employers each executed an undertaking that it willabide by the agreement to be negotiated by the League andthe Union so that upon the conclusion of the 1975 negotia-tions the Independent employers automatically becameparties thereto. The nature of the arrangement between theIndependent employers and the Union is described in NewYork Typographical Union, No. 6 (Clark & Fritts, Inc.), 236NLRB 317 (1978). Clark & Fritts Inc., one of the Indepen-dent employers, and the Union on February 27, 1964, ex-ecuted a memorandum agreement pursuant to which Clark& Fritts, Inc. agreed to become a party to the then existingcontract between the League and the Union and "to anyamendments, modifications, supplements, renewals and ex-tensions thereof," and by reason thereof also became aparty to the 1975 contract.The unit of employees covered by the 1975 contract isdefined as including "all composing room work in Bookand Job offices' covered by this Contract."3The 1975 contract includes a special agreement that didnot appear in earlier contracts which permits the employersto introduce automated and technologically improvedequipment without limitation and without restrictive man-ning requirements, but which in turn requires the employersto guarantee that their composing room employees as of2 The contract defines the term Book and Job office.The term "this Contract" is described as the agreement between theUnion and the League and those who hereafter become members of theLeague.380 NEW YORK TYPOGRAPHICAL UNION NO. 6October 4, 1975, who are listed by name on an appendix tothe 1975 contract, will be given employment or, if unem-ployed and diligently seeking work, an income which ini-tially was set at 100 percent of what their net pay wouldhave been had they been employed but which at the time ofthe hearing had been reduced to 80 percent of such net pay.A trust fund to which the employers (League members andIndependents) contribute 10 percent of the gross earningsof each employee covered by the 1975 contract is estab-lished to pay the unemployment benefits. The League mem-bers and the Independent employers contribute to the sametrust fund and the employees who are listed as being eligi-ble for the unemployment benefits are the employees ofboth the League members and the Independents. There areapproximately 3,700 employees on the list who are calledguaranteed employees and all but one is a member of theUnion.In order that the fund remain solvent and not be an oner-ous burden on the industry the 1975 contract has severalprovisions designed to encourage the employment of theguaranteed employees. Thus, the contract provides fortraining programs, including on-the-job training, for guar-anteed employees which are designed to teach them how tooperate the new equipment, and for exclusive hiring hallprocedures whereunder the guaranteed employees are givenpreferred status. As the guaranteed employees are currentemployees or employees who have been laid off by the con-tracting employers, a contract provision requiring that theybe given preference in employment whenever vacancies oc-cur normally is deemed lawful. Nevertheless, the GeneralCounsel contends that the hiring hall procedures of the1975 contract are unlawful and were unlawfully applied todeny employment to Snider and Lehrer.The hiring hall procedures set forth in the 1975 contractare as follows:are made to the Fund after October 6, 1975 who makeapplication for other employment in the Book and JobBranch after date of ratification of this Contract."E" employees are all other employees who makeapplication for employment after passing appropriatetests to determine their time at the trade and qualifica-tion as journeymen.Printing Utilities Branch'It is agreed that effective with ratification, no newemployees will be hired to perform work under theterms of this Agreement until all unemployed membersfrom the Printing Utilities Branch are employed.Thereafter, new miscellaneous composing room em-ployees shall be hired exclusively through a hiring hall.There shall be two designations of applicants forwork who shall have preference for work in the orderof "A" and "B"."A" employees are those composing room employ-ees working or seeking work in Book and Job shopsunder contract with the Printing Utilities Branch ofNew York Typographical Union No. 6 as of October4, 1975."B" employees are those persons who do not qualifyas "A" employees and who seek work as miscellaneouscomposing room employees in accord with establishedhiring hall procedures after October 5, 1975."B" employees shall be available for work after suchwork has been made available to "A" employees, ex-cept that they may, subsequent to their employment.be bumped from employment by "A" employees whobecome available for work.*HIRING HALL PROCEDURESAll employment in shops covered by this Agreementshall be registered through the Hiring Hall.There shall be five designations of applicants forwork who shall have preference for work in the orderof "A". "B", "C", "D" and "E"."A" employees only are those guaranteed journey-men and apprentices working or seeking work in Bookand Job shops under Contract with New York Typo-graphical Union No. 6 as of October 4, 1975, as namedin Exhibit A of the Contract."B" employees are those journeymen and appren-tices working or seeking work in Newspaper shops un-der Contract with New York Typographical UnionNo. 6 as of October 5, 1975 as named in Exhibit B ofthe Contract."C" employees are those journeymen members ofthe International Typographical Union who make ap-plication for employment in the Book and Job Branchafter date of ratification of this Contract."D" employees are those journeymen whose place ofwork becomes organized and for whom contributions'Largely this involves training linotype or hot type printers and handcompositors to become cold type printers.Graphic Arts AssociatesIt is agreed that effective January 1, 1976, no newemployees will be hired to perform work under theterms of a Graphic Arts Associates Contract until allunemployed members of the Graphic Arts AssociatesBranch are employed. Thereafter, new employees shallbe hired exclusively through a hiring hall.There shall be two designations of applicants forwork who shall have preference for work in the orderof "A" and "B"."A" employees are those Graphic Arts Associatesworking or seeking work in Book and Job shops underContract with the Graphic Arts Associates Branch ofNew York Typographical Union No. 6 as of October4, 1975.I The portion of the hiring hall procedures relating to the Printing UtilitiesBranch was the subject of litigation in New York Typographical Union No. 6(Clark d Fritts, Inc.), supra. The Board there found that "it is clear that theclause quoted above requires that employers through the hiring hall givepreference in employment to members of Respondent over nonmembers.The mere maintenance of such an agreement violates the Act. AlthoughRespondent has contended that the disputed provision for the hiring hall wasintended to create an industry-wide seniority system. a concept not in and ofitself illegal, the attempt to do so was. at least, imperfectly expressed, aspreference in referrals is keyed to Union membership."381 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"B" employees are those persons who do not qualifyas "A" employees and who seek work as Graphic ArtsAssociates in accord with established hiring hall proce-dures after October 5, 1975."B" employees shall be available for work after suchwork has been made available to "A" employees, ex-cept that they may, subsequent to their employment bebumped from employment by "A" employees who be-come available for work.As of the time of the hearing herein there were approxi-mately 3,700 "A" persons, who are the guaranteed employ-ees; 2,000 "B" persons who are employees covered by con-tracts between the Union and four New York newspapers;approximately 12 "C" persons who are journeymen cominginto the Union on travelling cards; about 6 "D" personsand about 6 "E" persons.A collective-bargaining agreement providing for an ex-clusive hiring hall does not violate the Act unless the refer-ral system is administered in a discriminatory or otherwisearbitrary manner.6Thus, Section 8(b)(2) and (I )(A) of theAct is violated if in the operation of an exclusive hiring hallemployees are denied referral to jobs because they are notmembers of the union7or for some other arbitrary or irrele-vant reason.' The hiring hall procedures for the GraphicArts Associates is almost identical in language to the hiringhall procedures for the Printing Utilities Branch. As theBoard has found that the hiring hall procedures for thePrinting Utilities Branch is unlawful, I1, therefore, find thatthe hiring hall procedures for the Graphic Arts Associateslikewise is unlawful.The remaining portion of the hiring hall procedures es-tablishes five categories of preference. Employees in catego-ries B, C and D, who are members of the Union, are givenpreference over employees in category E. who are not mem-bers of the Union. Such preferences constitute unlawful dis-crimination and therefore the Union by maintaining andsponsoring such hiring hall procedures violates Section8(b)])(A) and (2).Category A, however, although embracing only unionemployees, stands in a different posture than categories B,C and D. Category A is composed only of those employeeswho as of October 4. 1975, were ill the employ of leaguemembers and independents or who then had the status of6 Local 357, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America Los Angeles-Seattle Motor Express] vN.L.R.B., 365 U.S. 667. 676 (1961).? See N.L.R.B. v. Local 542, 542-A and 542-B, International Union of Operating Engineers; and William E. Ciavaglia, its business agent [ContractorsAssn. of Eastern Pa.]. 485 F.2d 387. 392 393 (3d Cir. 1973): NL.R.B. Local 269. International Brotherhood of Electrical Workers. AFL- CIO. andMercer County Division, New Jersey Chapter, National Electrical ContractorsAssociation. 357 F.2d 51, 55 (3d Cir. 1966); Brotherhood of Teamsters. & AutoTruck Drivers local No. 70, International Brotherhood of Teamsters. Chauffeurs, Warehousemen d Helpers of America (California Trucking Association).188 NLRB 305, 306-307 (1971); Plumbers & Steamfitters Local 198 of theUnited Association of Journeymen and Apprentices. etc. (National MaintenanceCorporation). 210 NLRB 974, 976, 978 (1974).9 See Local 357, International Brotherhood of Teamsters, 365 U.S. at 675.676. Accord: NLR.B. v. International Longshoremen's Ass'n, Local 1581,489 F.2d 635. 637 638 (5th Cir. 1974), cert. denied 419 U.S. 1040: N.L.R.Bv. International Longshoremen' Union, Local 27, 514 F.2d 481, 483 (9th Cir1975).9 New York Typographical Union No 6 (('lark & Fritts, Inc., supralaid off employees of League members or Independents. Ifthe intent of category A is to require that the employersshall recall their laid off employees before they hire newemployees to fill vacancies, then a contractual provisionwhich effectuates such intent would be lawful. A subsidiaryproblem, however, is raised in this case. The laid off em-ployees of both the League members and the Independentsare treated alike in regard to filling vacancies which occurat the shops of both groups of employers. Recall of laid offemployees is a unit concept. Employees within a unit law-fully may be recalled to work within the unit before newemployees may be hired. However, if the recall provision ofthe contract also gives preference to employees who havebeen laid off from other union shops (not within the collec-tive-bargaining unit) then such provision is unlawfully dis-criminatory. Thus, whether the intent of category A is law-ful also depends upon whether there is a single collective-bargaining unit composed of the employees of the Leaguemembers and of all the Independents or whether the em-ployees of each Independent constitute a separate collec-tive-bargaining unit.Multiemployer bargaining has long been an acceptedmethod of negotiating labor contracts. The basis for suchmultiemployer bargaining is the mutual and voluntary con-sent of the parties involved and the test for determiningwhether a multiemployer bargaining unit has been estab-lished is whether the employer members of the group eitherpersonally or through an authorized representative have en-gaged in joint bargaining negotiations and have manifestedan unequivocal intention to be bound by group actionrather than individual action.' The manifestation of an"unequivocal intention" to be bound does not require anyparticular formality, does not have to be in writing, doesnot depend upon the existence of a structured association ofbargaining participants, and does not demand a specificdelegation of authority from the individual employer to themultiemployer group.' On the other hand, "[als a generalrule, the Board has found that an employer does not be-come a part of a multiemployer bargaining group (i.e., itdoes not intend to be bound by group bargaining) where itmerely adopts a collective-bargaining agreement in the ne-gotiation of which it did not actually participate and whichit did not authorize another to negotiate on its behalf."'2Inthe instant case the Independent employers did more thanmerely adopt the collective-bargaining agreement negoti-ated by the Union and the League. The employers, in ad-vance of negotiations, had agreed to be bound by the termsof the contract and the facts in the Clark & Frirts caseindicate that such agreements may be of long standing asClark & Fritts, Inc., had executed its agreement in 1964which remained continuously in force to and including thetime that the 1975 contract was negotiated.There are relatively few cases in which the questionraised was whether the employees of an employer who is"o Ruan Transport Corporation. 234 NL.RB 241 (1978), and cases therecited.II Falkowski Grocery. 236 NLRB 473 (1978); Bill O'Grady Carpet Service.Inc, 185 NLRB 587 (1970): Korner KaJle Inc.. 156 NLRB 1157 (1966);Rlo nier Incorporated. Grats Harbor Division. 52 N LRB 1269 (1943): JosephMcDaniel. an Indvidual Proprietorship d/b/l (ustom (Colors Contractors. 226NL.RB 851, 853 (1976).12 Ruan rnvport Corporation. supra382 NEW YORK TYPOGRAPHICAL UNION NO. 6not a formal member of a multiemployer bargaining group,but who nevertheless is bound by the terms of the collec-tive-bargaining agreements negotiated by the group, arepart of the multiemployer bargaining unit." Where in thosecases the Board held that the employees in question werenot part of the multiemployer collective-bargaining unit itwas because their employer merely had adopted the mul-tiemployer agreement. The evidence in those cases did notestablish a community of interests between the employeesin question and the employees in the multiemployer unitand did not point to an unequivocal intention on the part ofthe employer to be bound by group action rather than indi-vidual action. Here the circumstances are otherwise. TheIndependent employers bound themselves in advance of ne-gotiations by agreements of a continuing nature to be par-ties to the contracts entered into by the League and theUnion. Further, the terms of the 1975 contract contemplatethat the Independent employers and the League memberswould cooperate in the effectuation of the provisions of thecontracts by contributing together to the funds establishedby the 1975 contract and by cooperating in the implementa-tion of the special agreement concerning the introduction ofautomated equipment in their composing rooms. Also, andmost important, the employees of the Independents aretreated as members of the multiemployer unit in connectionwith the distribution of benefits from the funds establishedunder the 1975 contract, in connection with the operationof the hiring hall and, in general, with respect to the elabo-rate special provisions permitting the employers to installautomated equipment in their composing rooms which pro-vide for training of and income benefits for employees whoare displaced by reason of the introduction of such equip-ment. I find that the employees of the Independents areincluded in the multiemployer unit of employees of theLeague members.'4 Accordingly, category A of the hiringhall procedures is not unlawful insofar as its purpose is togive the guaranteed employees preference in filling vacan-cies in the shops of the contracting employers. However, inorder lawfully to effectuate such intent the agreement musttreat the guaranteed employees for purposes of employmentpreference as laid off employees who are being recalled towork and not as new hires. It is my opinion that category Aas presently phrased does not do that and therefore is unac-ceptable. Further, category A is an integral part of the samehiring hall procedures which include other preferentialcategories that are unlawfully discriminatory. Accordingly,I find that the hiring hall procedures of the 1975 contract in" Representative of such cases are: Pacific Metals Company, Lid., et al. 91NLRB 696 (1950); Colonial Cedar Company, Inc. and Cele 0 McVay, er al..119 NLRB 1613 (1958); Earl Gordon d/b/a Gordon Electric Company andJames E. Reynolds, 123 NLRB 862 (1959); International Photographers of theMotion Picture Industries. Local 659 of the International Alliance of TheatricalStage Employees and Moving Picture Machine Operators of the United Statesand Canada (MPO TV of California Inc., Y-A Productions Inc.). 197 NLRB1187 (1972); Phoenix Air Conditioning, Inc.. 231 NLRB 341 (1977)."4 See Ted Hicks and Associates. Inc., 232 NLRB 712 (1977), where in afactual setting similar to the instant proceeding the Board did not reject theGeneral Counsel's argument that "Respondent delegated bargaining author-ity to the AGC and became a member of the multiemployer unit" in sustain-ing a complaint that the Respondent unlawfully refused to honor and to bebound by the contract negotiated by the union involved and the AGC (themultiemployer group). See also Amertcan Publishing Corporatrion. et al., 121NLRB 115 1958).their entirety are unlawful and that the maintenance andenforcement thereof by Respondent violates Section8(b)( )(A) and (2) of the Act.The complaint alleges that Linda Snider and Karin Leh-rer. respectively, were denied employment by Royal and byAdvertising Agencies because of the Union's insistence thatthey were not on the A list described in the 1975 contract'shiring hall procedures and therefore were ineligible to seekemployment in the composing room of those shops. Theseallegations of the complaint have been proved by a prepon-derance of the evidence and it is further noted that theUnion admits the following allegation of the complaint:On July 20 and July 21, 1977 invoking the referralprocedure... Respondent by Bertram A. Powers, oral-ly and in writing informed Lehrer and Snider that be-cause they were not on the "A" list provided for by theAssociation-Respondent Agreement ... the3 were noteligible to seek employment in composing rooms ofbook and job shops under contract with Respondent.Snider testified that on July 14 she applied for a positionwith Royal, that the Company's vice president, Leon Fersh-leiser, offered her a position which she accepted, and thearrangement made was that she would begin work the nextweek. Snider's undisputed testimony in this regard is cor-roborated by Fershleiser. Snider was not permitted to ac-cept employment at Royal because of the Union's interven-tion. Respondent admits that it advised Snider that she wasnot eligible to accept employment with Royal and DavidPoleshuck, the Union's chapel chairman at Royal, testifiedthat on July 20 Union President Bertram Powers informedhim that Snider would not be allowed to work in Royal'scomposing room.As to Karin Lehrer, I credit her testimony that on July 18she applied for employment at Advertising Agencies, wasgiven a test by Night Foreman Paul Arigo, and in a tele-phone conversation with Plant Manager Marvin Schadrinthat night she accepted a position with the Company. OnJuly 20 Lehrer telephoned Schadrin and informed him thatshe would be able to begin work for Advertising Agencieson August I and that prior thereto starting on July' 25 shecould work 2 hours per night for training purposes. Thetraining, however, was dispensed with. On July' 27 ForemanArigo confirmed to Lehrer that the Company expected herto begin work on August 1. However, on July 29 UnionPresident Bertram Powers informed Lehrer that the job atAdvertising Agencies was no longer available for her.Thereupon she telephoned Advertising Agencies and spokewith Robey Riley who informed Lehrer that the Union hadadvised the Company that Lehrer could have a job in itscomposing room and that the Union was going to refer aunion man for the job. Neither Arigo nor Riley was calledas a witness. However, Marvin Schadrin, who was a witnessfor Respondent, testified that he had not offered Lehrer aposition with the Company. I do not credit Schadrin. Hismemory of the relevant events was faulty and his answersto many questions put to him were equivocal. I find thatSchadrin was an unreliable witness and to the extent thathis testimony conflicts with the testimony of Lehrer I creditLehrer.As I find that the hiring hall procedures are unlawfullydiscriminatory, Respondent's enforcement of them to deny383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment to Snider and Lehrer constitute further viola-tions of Section 8(b)(1)(A) and (2) of the Act.III. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the operations ofRoyal Composing Room, Inc., and Advertising AgenciesService Co., Inc., described in section , above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent's 1975 contract withthe League and with the independent employers containsunlawful hiring hall procedures, I shall recommend that itcease maintaining and enforcing such provisions in its con-tracts.Having found that Respondent unlawfully caused LindaSnider to be denied employment beginning as of July 21,1977, at Royal and unlawfully caused Karin Lehrer to bedenied employment at Advertising Agencies beginning asof August 1, 1977, I shall recommend that Respondent no-tify Snider and Lehrer by letter that Respondent has noobjection to their employment by Royal, by AdvertisingAgencies, or by any other employer with whom Respon-dent has a collective-bargaining agreement and that Re-spondent shall serve copies of said letter upon Royal. Ad-vertising Agencies, and the League. I shall also recommendthat Respondent make Linda Snider and Karin Lehrerwhole for any loss of earnings they suffered by reason ofRespondent's unlawful conduct by payment to each of asum of money equal to the amount she would have earnedfrom July 21, 1977, in the case of Snider, and from August1, 1977, in the case of Lehrer, until 5 days after the datethat Respondent shall have served the notices describedabove less their respective net earnings during such periods.Backpay shall be computed by calendar quarters in accord-ance with the method prescribed in F W. Woolworth Com-pany, 90 NLRB 289 (1950), and interest shall be addedthereto which shall be computed in the manner prescribedin Florida Steel Corporation, 231 NLRB 651 (1977)."The hiring hall procedures which Respondent has beenmaintaining and enforcing discriminates unlawfully againstpersons who are not members of the Union and indicates alack of regard for the statutory rights of employees. As theBoard stated in Local No. 78, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO (Murray Walter,Inc.), 223 NLRB 733 (1976), "A 'broad' order is appropri-ate in situations such as this where Respondent's unfair la-bor practice is serious in nature and strikes at the very heartof the rights intended to be protected by the Act. N.L.R.B.'I See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4th Cir. 1941)."See also Local Union No. 174, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Independent (Totem Beverages, Inc.), 226 NLRB 690,700 (1976). Accordingly, I shall recommend that Respon-dent cease and desist from infringing in any manner on therights of employees guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAWI. By maintaining in effect and enforcing the hiring hallprocedures in its contracts with Printers League Section,Printing Industries of Metropolitan New York, Inc., andother employers which contracts became effective as of Oc-tober 4, 1975, and which procedures give preference in re-ferrals for employment to applicants who are members ofRespondent as against other applicants for employment,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(b)I)(A) and (2) of the Act.2. By causing Linda Snider to be denied employmentwith Royal Composing Room, Inc., as of July 21, 1977, andcausing Karin Lehrer to be denied employment with Ad-vertising Agencies Service Co., Inc., as of August 1, 1977,because of Respondent's enforcement of the aforesaid un-lawful exclusive hiring hall provisions Respondent furtherhas engaged in unfair labor practices within the meaning ofSection 8(b)(l)(A) and (2) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDERI6The Respondent, New York Typographical Union No. 6,its officers, agents, and representatives, shall:I. Cease and desist from:(a) Maintaining in effect or enforcing the hiring hall pro-cedures set forth in its 1975 contract with Printers LeagueSection, Printing Industries of Metropolitan New York,Inc., and other employers which requires preference in re-ferral for employment to be given to applicants who aremembers of Respondent as against other applicants for em-ployment.(b) Causing or attempting to cause Royal ComposingRoom, Inc., Advertising Agencies Service Co., Inc., or anyother employer to deny employment to Linda Snider orKarin Lehrer or otherwise to discriminate against them orto discriminate against any other employee in violation ofSection 8(a)(3) of the Act.16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and al! objections thereto shall be deemedwaived for all purposes.384 NEW YORK TYPOGRAPHICAL UNION NO. 6(c) In any other manner restraining or coercing employ-ees in the exercise of the rights guaranteed them in Section7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make whole Linda Snider and Karin Lehrer for anyloss of earnings suffered by them as a result of the unlawfuldiscrimination against them in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Notify Linda Snider and Karin Lehrer by letter thatRespondent has no objection to their employment by RoyalComposing Room, Inc., Advertising Agencies Service Co.,Inc., or by any other employer with whom Respondent hasa collective-bargaining relationship and serve copies of suchletter upon Royal Composing Room, Inc., AdvertisingAgencies Service Co., Inc., and Printers League Section,Printing Industries of Metropolitan New York, Inc.(c) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 2, shall, after being duly signed by a representative ofRespondent, be posted by it immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(d) Sign and return to the Regional Director sufficientcopies of the aforementioned notice for posting at the prem-ises of Royal Composing Room, Inc., Advertising AgenciesService Co., Inc., and other signatories of the collective-bargaining agreement between Respondent and the Leagueand other employers, if such employers are willing.(e) Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.17 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enforce or maintain in effect the hiringhall procedures set forth in our collective-bargainingagreement with Printers League Section, Printing In-dustries of Metropolitan New York, Inc., to whichRoyal Composing Room, Inc., Advertising AgenciesService Co., Inc., and other employers are partieswhich require that preference in referrals for jobs shallbe given to applicants who are members of New YorkTypographical Union No. 6 as against other applicantsof employment.WE WILL NOT cause or attempt to cause Royal Com-posing Room, Inc., Advertising Agencies Service Co.,Inc., or any other employer to deny employment toLinda Snider or Karin Lehrer or otherwise to discrimi-nate against them or to discriminate against any otheremployee in violation of Section 8(a)(3) of the Act.WE WILL NOT in any other manner restrain or coerceemployees of employer-members of the League, or ofRoyal Composing Room, Inc., or of Advertising Agen-cies Service Co., Inc., or of any other employer partyto our 1975 collective-bargaining agreement, in the ex-ercise of their rights guaranteed in Section 7 of the Act.WE WILL advise Linda Snider and Karin Lehrer inwriting that we have no objection to their employmentby Royal Composing Room, Inc., or by AdvertisingAgencies Service Co.. Inc., or by any other employerwith whom we have a collective-bargaining relation-ship and WE WILL serve copies of such letter upon saidemployers and the League.WE WILL make whole Linda Snider and Karin Leh-rer for any loss of earnings suffered by them as a resultof our unlawful conduct in causing Royal ComposingRoom, Inc.. to deny employment to Linda Snider andAdvertising Agencies Service Co., Inc., to deny em-ployment to Karin Lehrer.NEW YORK TYPOGRAPHICAL UNION No. 6385